Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Brian Graham 02/02/22

AMENDMENTS TO THE CLAIMS 
1.	(Currently Amended) A node comprising:
a transceiver to communicate with one or more other nodes in a network, wherein the network is a Destination Oriented Directed Acyclic Graph (DODAG) network;
a node controller coupled to the transceiver; and
a memory coupled to the node controller to store a network address and instructions for a control program, wherein the control program, when executed by the node controller, is configured to cause the node controller to: 
in response to receiving, from another node in the network, a temporary address and a first signal indicating that the other node desires to be a child node of the node, wherein the temporary address is a prior address of the other node:[[;]]
select a hierarchical address for the other node, the hierarchical address including a first level address subset corresponding to the network address, a second level address subset selected to be unique to the other node, and at least one additional level address subset that includes predetermined null bits; 
cause the transceiver to transmit to the temporary address a second signal that includes an indication of the selected hierarchical address, wherein the second signal is a MAC acknowledgement (MAC_ACK) signal; and
change, at the other node, the temporary address to the selected hierarchical address included in a payload of the second signal.

2.	(Cancelled) 

3.	(Currently Amended) The node of claim 1 [[2]], wherein the first signal is a Destination Advertisement Object (DAO) signal.

4-5.	(Cancelled) 

6.	(Currently Amended) The node of claim 1 [[2]], wherein the control program, when executed by the node controller, is configured to cause the node controller to allocate a child status to the other node in response to the transmitting of the second signal.

7.	(Original) The node of claim 6, wherein the control program, when executed by the node controller, is configured to cause the node controller to, in response to receiving a third signal from the other node after the transmitting of the second signal, deallocate the child status of the other node.

8-11.	(Cancelled).

12.	(Currently Amended) A method for network address initialization in a network, wherein the network is a Destination Oriented Directed Acyclic Graph (DODAG) network, the method comprising:
receiving, at a first node device of the network, a communication that includes a first signal indicating that a second node device wishes to establish a child relationship with the first node device and a temporary address corresponding to the second node device, wherein the temporary address is a prior address of the other node;
selecting a hierarchical address for the second node device that includes a first level address subset corresponding to the network address, a second level address subset, and at least one additional level address subset that includes predetermined null bits, wherein the second level address subset is selected to uniquely identify the second node device; 
 transmitting a second signal that indicates the selected hierarchical address to the temporary address, wherein the second signal is a DAO acknowledgement (DAO_ACK) signal; and
changing the temporary address to the selected hierarchical address included in a payload of the second signal.

13.	(Cancelled) 

14.	(Currently Amended) The method of claim 12 [[13]], wherein the first signal is a Destination Advertisement Object (DAO) signal.

15-24.	(Cancelled)

25.	(New) The node of claim 1, wherein the second level address subset does not immediately follow the first level address subset in the hierarchical address in order.

26.	(New) The node of claim 1, wherein the control program is configured to cause the node controller to:
determine whether the node has a set of available network addresses, wherein the selecting of the hierarchical address for the other node, the causing of the transceiver to transmit the second signal, and the changing, at the other node, of the temporary address to the selected hierarchical address are based on the node having the set of available network addresses; and
based on the node not having any available network address, causing the transceiver to transmit a third signal to the temporary address.

27.	(New) The node of claim 26, wherein the third signal is a not acknowledge (NACK) signal.

28.	(New) The method of claim 12 further comprising allocating a child status to the second node device.

29.	(New) The method of claim 12 further comprising:
receiving, at the first node device, a third signal from the second node device; and
based on the third signal, deallocating the hierarchical address from the second node device.

30.	(New) The method of claim 29, wherein the third signal is a DAO NO PATH signal.

31.	(New) The method of claim 12, wherein the second level address subset does not immediately follow the first level address subset in the hierarchical address in order.

32.	(New) The method of claim 12 further comprising:
determining whether the first node has a set of available network addresses, wherein the selecting of the hierarchical address, the transmitting of the second signal, and the changing of the temporary address to the selected hierarchical address are performed based on the first node having a set of available network addresses; and
when the first node does not have an available network address, transmitting a third signal.

33.	(New) The method of claim 32, wherein the third signal is not acknowledge (NACK) signal.

34.	(New) A first network device comprising:
a transceiver configured to couple to a Destination Oriented Directed Acyclic Graph (DODAG) network;
a node controller coupled to the transceiver; and
a memory coupled to the node controller configured to store a first network address associated with the first network device, wherein the memory includes instructions that, when executed by the node controller, cause the node controller to:
receive a first signal from a second network device over the DODAG network via the transceiver, wherein the first signal is associated with a second network address of the second network device;
based on the first signal, determine whether a third network address is available to allocate to the second network device, wherein the third network address is a hierarchical address and includes a first subset corresponding to the first network address, a second subset selected to be unique to the second network device, and a third subset that includes a set of null bits; and
based on the third network address being available: 
cause the transceiver to transmit a second signal to the second network device that includes a payload that includes the third network address, wherein the second signal is a MAC acknowledgement (MAC_ACK) signal; and
cause the second network device to change from the second network address to the third network address.

	35.	(New) The first network device of claim 34, wherein the memory includes further instructions that cause the node controller to, based on the third network address not being available, cause the transceiver to transmit a third signal to the second network device that indicates that no address is available.

36.	(New) The first network device of claim 35, wherein the third signal is a not acknowledge (NACK) signal.

37.	(New) The first network device of claim 34, wherein the memory includes further instructions that cause the node controller to:
receive a third signal from the second network device; and
based on the third signal, deallocate the third network address from the second network device.

38.	(New) The first network device of claim 37, wherein the third signal is a DAO NO PATH signal.



Claim 1, 3, 6-7, 12, 14, 25-38 are allowed.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415